Exhibit 10.43.2

ARTHUR J. GALLAGHER & CO. PERFORMANCE UNIT PROGRAM

2013 PERFORMANCE UNIT GRANT AGREEMENT

 

 

Participant

 

  

 

[Participant Name]

 

Grant Date

 

  

 

[Grant Date]

 

Fair Market Value of a share

of Common Stock on the Date

of Grant

 

  

 

$[  ]

 

Number of Performance Units

subject to this Performance

Unit Award

 

  

 

[Number of Shares Granted]

 

Performance Period

 

  

 

January 1, 2013 through December 31, 2013

 

Earned Performance Units        

 

  

 

The number of Earned Performance Units subject to this Performance Unit Award
shall be based on achievement of the Performance Measures during the Performance
Period pursuant to Section 3 of this Agreement.

 

 

Vesting Date

  

 

100% of the Earned Performance Units shall vest on the third anniversary of the
first day of the Performance Period, provided the Participant remains
continuously employed by the Company through the Vesting Date.

 

However, in the event of your Retirement, the vesting of the Earned Performance
Units will be governed by Section 4(b) of this Agreement.

 

This 2013 Performance Unit Grant Agreement (this “Agreement”), effective as of
the Date of Grant shown above, between Arthur J. Gallagher & Co., a Delaware
corporation (the “Company”), and the Participant named above, sets forth the
terms and conditions of a grant of a performance unit award (this “Performance
Unit Award”) under the Arthur J. Gallagher & Co. Performance Unit Program (the
“Plan”). This Performance Unit Award is subject to all of the terms and
conditions set forth in the Plan and this Agreement. In the event of any
conflict, the Plan will control over this Agreement. Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.



--------------------------------------------------------------------------------

1.         Performance Unit Award. The Company hereby grants to you this
Performance Unit Award for the Number of Performance Units specified above. The
value of this Performance Unit Award is based on: (a) the achievement of the
Performance Measures described in Section 3 during the Performance Period
described in Section 2; and (b) the Unit Value of a vested Earned Performance
Unit, as calculated pursuant to Section 5.

2.         Performance Period. The period of time during which the Performance
Measures described in Section 3 must be met in order to determine the Number of
Performance Units earned under this Performance Unit Award is the Performance
Period specified above.

3.         Performance Measures.

(a)        The number of Earned Performance Units under this Performance Unit
Award shall be determined by reference to the Performance Measures described in
Schedule A attached hereto. If applicable, Schedule A sets forth the weightings
and minimum, threshold and maximum levels of performance (the “Performance
Goals”) with respect to the Performance Measures, as determined by the
Compensation Committee in its sole discretion.

(b)        Actual performance against the Performance Measures must be certified
by the Compensation Committee in order for any portion of this Award to be
earned under this Section 3. The Compensation Committee will certify the results
of the Performance Measures as soon as reasonably practicable (the date of such
certification, the “Certification Date”) after the Performance Period. Any
portion of this Performance Unit Award that is eligible to be earned based on
the Committee’s certification will be earned on the Certification Date. Any
portion of this Performance Unit Award that is not eligible to be earned based
on the Compensation Committee’s certification will terminate on the
Certification Date.

4.         Vesting; Termination and Retirement. Subject to Sections 4(a) and
4(b) below, Performance Units that are earned based on the achievement of the
Performance Measures in Section 3 shall become vested on the Vesting Date shown
above, which is the third anniversary of the first day of the Performance
Period.

(a)        Terminations of Employment Resulting in Forfeiture.     In the event
the Participant’s employment with the Company terminates for any reason
(including Retirement) prior to the Certification Date or for any reason other
than Retirement on or after the Certification Date and prior to the Vesting
Date, then all Performance Units subject to this Performance Unit Award shall
automatically terminate and be forfeited, cancelled and of no further force or
effect.

(b)        Retirement. In the event the Participant becomes Retirement Eligible
prior to the Vesting Date, then 100% of the Earned Performance Units shall
become immediately vested upon the date that the Participant becomes Retirement
Eligible; provided, however, that only Earned Performance Units shall become
vested under this provision. Notwithstanding any provision of this Agreement to
the contrary, upon a

 

2



--------------------------------------------------------------------------------

Participant’s Retirement on or after the Certification Date but prior to the
Vesting Date, payment shall continue to be made at the time and in the form set
forth in Section 6. For purposes of this Agreement, “Retirement” means the
Participant’s voluntary Termination of Employment on or after the date he or she
becomes Retirement Eligible. “Retirement Eligible” means the later of: (i) the
date that the Participant attains age 55; or (ii) the date that is the two-year
anniversary of the Grant Date.

5.         Unit Value. The value of a vested Earned Performance Unit subject to
this Performance Unit Award shall be equal to the average Fair Market Value of a
share of Common Stock over the 12-month period immediately preceding the Vesting
Date; provided, however, that in no event shall the Unit Value be less than 50%,
or more than 150%, of the Fair Market Value of a share of Common Stock on the
Date of Grant.

6.         Payment. As soon as practicable after the Vesting Date, but in no
event after the last day of the calendar year in which the Vesting Date occurs,
the Participant shall receive a lump-sum cash payment in an amount equal to the
product of: (a) the Number of Performance Units subject to this Performance Unit
Award; (b) the aggregate weighted percentage achievement of the Performance
Measures determined pursuant to Section 3; and (c) the Unit Value determined
pursuant to Section 5. For example, a Performance Unit Award for 1,000
Performance Units with a Performance Measure achievement level of 75% and a Unit
Value of $25 (subject to the restrictions in Section 5) would result in a
payment of $18,750.

7.         Change in Control. Upon the occurrence of a Change in Control, as
defined in the Plan, this Agreement and all Performance Units awarded hereunder
shall be governed by Section 3.6 of the Plan. If applicable, payment under this
Section 7 shall be made as soon as administratively practicable following the
Change in Control, but in no event later than 75 days thereafter.

8.          Miscellaneous.

(a)        Administration. Any action taken or decision made by the Company or
the Compensation Committee or its delegates arising out of or in connection with
the construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding upon the Participant and all persons
claiming under or through the Participant. By accepting this Award or other
benefit under the Plan, the Participant and each person claiming under or
through the Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken or decision
made under the Plan by the Company or the Compensation Committee or its
delegates.

(b)        Tax Withholding and Furnishing of Information. There shall be
withheld from any payment under this Performance Unit Award, or from other
compensation payable by the Company to the Participant, such amount, if any, as
the Company determines is required by law, including, but not limited to, U.S.
federal, state, local or foreign income, employment or other taxes incurred by
reason of making of the

 

3



--------------------------------------------------------------------------------

Performance Unit Award, the vesting of the Performance Unit Award or of such
payment. It shall be a condition to the obligation of the Company to make
payments under this Award that the Participant promptly provide the Company with
all forms, documents or other information reasonably required by the Company in
connection with the Award.

(c)        Non-Transferability. Except as otherwise determined by the
Compensation Committee in its sole discretion, the Participant’s rights and
interests under this Performance Unit Award and the Plan may not be sold,
assigned, transferred, or otherwise disposed of, or made subject to any
encumbrance, pledge, hypothecation or charge of any nature. If the Participant
(or those claiming under or through the Participant) attempt to violate this
Section 8(c), such attempted violation shall be null and void and without
effect, and the Company’s obligation to make any further payments hereunder
shall terminate.

(d)        No Right of Participation or Employment. The Participant shall not
have any right to be employed, reemployed or continue employment by the Company
or affect in any manner the right of the Company to terminate the employment the
Participant with or without notice at any time for any reason without liability
hereunder. The adoption and maintenance of the Plan shall not be deemed to
constitute a contract of employment or otherwise between the Company and the
Participant, or to be a consideration for or an inducement or condition of any
employment.

(e)        No Rights as Stockholder. Nothing in this Agreement or the Plan shall
be interpreted or construed as giving the Participant any rights as a
stockholder of the Company or any right to become a stockholder of the Company.

(f)        Clawback, Forfeiture or Recoupment. Any payment made to the
Participant under this Performance Unit Award will be subject to the Company’s
compensation recovery policy, as well as any other or additional “clawback,”
forfeiture or recoupment policy adopted by the Company after the date of this
Agreement.

(g)        Beneficiary Designation. Subject to the provisions of the Arthur J.
Gallagher & Co. Senior Management Incentive Plan, you may, by completing and
returning the appropriate form provided to you by the Company or its stock plan
administrator, name a beneficiary or beneficiaries to receive any payment to
which you may become entitled under this Agreement in the event of your death.
You may change your beneficiary or beneficiaries from time to time by submitting
a new form in accordance with the procedures established by the Company and/or
its stock plan administrator. If you do not designate a beneficiary, or if no
designated beneficiary is living on the date any amount becomes payable under
this Agreement, such payment will be made to the legal representatives of your
estate, which will be deemed to be your designated beneficiary under this
Agreement.

(h)        Section 409A. This Agreement and the payment of the Performance Unit
Award hereunder are intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated

 

4



--------------------------------------------------------------------------------

and other official guidance issued thereunder (“Section 409A”), so as to prevent
the inclusion in gross income of any benefits accrued hereunder in a taxable
year prior to the taxable year or years in which such amount would otherwise be
actually distributed or made available to the Participant. This Agreement and
the Performance Unit Award shall be administered and interpreted in a manner
consistent with this intent and the Company’s Policy Regarding Section 409A
Compliance. If the Company determines that it has failed to comply with the
requirements of Section 409A, the Company may, in its sole discretion, and
without the Participant’s consent, amend this Agreement to cause it to comply
with or be exempt from Section 409A.

(i)        Governing Law. This Agreement, this Performance Unit Award and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Delaware and construed in accordance therewith without
giving effect to principles of conflicts of laws.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ARTHUR J. GALLAGHER & CO.

 

By:

 

/s/ Walter D. Bay

   

Walter D. Bay

Vice President, General Counsel and

Secretary

 

 

 

PARTICIPANT

 

[Signed Electronically]

 

Grant accepted on [Acceptance Date]

 

 

6



--------------------------------------------------------------------------------

PERFORMANCE UNIT GRANT AGREEMENT

ARTHUR J. GALLAGHER & CO. PERFORMANCE UNIT PROGRAM

SCHEDULE A

 

      Performance Goals Performance Measure                            
    Weighting            Minimum            Target            Maximum    

EBITAC growth

   100%    5%    13%    13%

For purposes of this Agreement, EBITAC shall be defined as earnings from
continuing operations for the Company’s brokerage and risk management reporting
segments before interest, taxes, amortization and change in estimated
acquisition earn-out payables.

The target award is 100%. To achieve the target award, EBITAC growth of 13% must
be achieved. Achievement below 13% will result in the following percentages of
Earned Performance Units:

 

 

—

 

  Less than 5% EBITAC growth – 0%

 

 

—

 

  5% EBITAC growth – 50%

 

 

—

 

  10% EBITAC growth – 90%

If the actual performance certified by the Compensation Committee falls between
the percentages specified above, the number of Earned Performance Units under
this Performance Unit Award will be calculated using straight-line
interpolation, and will be rounded down to the nearest whole number of
Performance Units.

 

7